Citation Nr: 9935905	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  94-43 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
impairment of the right tibia with traumatic arthritis of the 
right knee. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated in April 17, 1996, the Board denied 
entitlement to an evaluation in excess of 10 percent for the 
service-connected impairment of the right tibia with 
traumatic arthritis of the right knee, and entitlement to an 
evaluation in excess of 30 percent for residuals of a right 
leg shell fragment wound, with Muscle Group XII injury.  

The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims ("the Court"), and in 
October 1997, the Court issued a Memorandum Decision 
affirming the denial of an increased evaluation for the 
Muscle Group injury, and vacating the denial of an increased 
rating for the right tibia/knee disability.

In May 1998, the case was remanded for further development.  
The case has since been returned to the Board. 

On review of the claims folder the issue arises whether 
separate ratings are warranted for the appellant's gunshot 
wound scars in light of the decision announced in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The veteran's impairment of the right tibia with right knee 
traumatic arthritis is not manifested by a limitation of 
flexion to 30 degrees, a limitation of extension to 15 
degrees, or by moderate knee or ankle disability.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for impairment of the right tibia with traumatic 
arthritis of the right knee have not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261, 5262 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  General Laws and Regulations for Increased Evaluation 
Claims

The veteran's claim for a rating in excess of 10 percent for 
the service-connected impairment of the right tibia with 
traumatic arthritis of the right knee is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to this claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a). 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(1999).

II.  Factual Background

Service connection is currently in effect for postoperative 
residuals of a right leg and tibia gunshot wound, evaluated 
as 30 percent disabling; an impairment of the right tibia 
with traumatic arthritis of the right knee; and for a varus 
deformity of the right knee with instability currently 
evaluated as 10 percent disabling.  The issue before the 
Board is limited to whether an increased evaluation is 
warranted for an impairment of the right tibia with traumatic 
arthritis of the right knee. 

Service medical records reveal that the veteran sustained a 
gunshot wound to the right lower leg in June 1945.  The point 
of entry was on the lateral aspect of the upper third and the 
point of exit was at the anterior aspect of the middle third, 
which caused a compound comminuted fracture of the right 
tibia.  He underwent open reduction of the fractured tibia 
with a sliding bone graft.  

In an October 1959 decision, the Board determined that an 
additional 10 percent was warranted for impairment of the 
right tibia, with bone shortening and limitation of joint 
motion, under Diagnostic Code 5262.  That rating has been in 
effect since.

More recently, a December 1993 report of an X-ray of the 
right leg, submitted by F.B. Gaddi, Jr., M.D., revealed an 
endosteal and periosteal callus formation in the fracture 
fragments of the middle third area of the tibia.  Fracture 
lines were not in evidence and no abnormal soft tissue 
swelling was noted.  Radiopaque metallic foreign bodies were 
scattered in the middle third of the leg.  

A January 1994 report, submitted by Antonio R. Cura, M.D., 
reflects that the veteran complained of body weakness and 
numbness accompanied by severe pains on the area of his right 
lower extremity up into the right upper body, arm and 
fingers, which was more prominent during cold weather.  The 
veteran was also seen for left paralysis.  The veteran was 
diagnosed as having residuals of a cerebrovascular accident 
thrombosis (CVA) with left hemiplegia, residuals of a gunshot 
wound of the right leg and foot with limitation of motion, 
and pain in both the upper and lower right extremities, 
probable right hemipareses which originated in the lower 
right extremity.  

X-rays of the right tibia and fibula, performed by VA in 
February 1994, revealed a healed malunited mid-tibia fracture 
and numerous small metallic foreign bodies with residuals 
which were suggestive of osteoperiostitis and were noted to 
have been inactive in the interval of the examination. 

A February 1994 VA orthopedic examination report reflects 
that the there was no evidence of any swelling or deformity 
of the right leg.  The right knee was noted to have had both 
full flexion and extension.  A diagnosis of no joint 
abnormalities noted in the affected limb was recorded.

During a February 1994 VA bones examination, the veteran 
reported having suffered a mortar wound over the right lower 
leg.  He complained of pain over the wound and over the right 
knee joint.  The examiner indicated that there was an 
eighteen centimeter long zigzag scar along the medial border 
of the right lower leg with hyper/hypopigmented areas with 
mild depression over the upper part of the scar.  There were 
no contractures.  There was also an eight centimeter long, 
zigzag scar along the lateral border of the right lower leg 
just below the right knee, which was well-healed with no 
evidence of any contracture, tissue loss, swelling, deformity 
or intra-articular movement of the right leg.  A diagnosis of 
healed malunited mid-right tibial fracture and numerous small 
metallic foreign bodies adjacent with residuals suggesting 
osteoperiostitis, which had been inactive from April 27, 1990 
to February 15, 1994, was entered.  

A February 1994 VA muscles examination report reflects that 
there was mild tissue loss along the course of the scar over 
the medial aspect of the right lower leg, an  eighteen 
centimeter scar on the medial right leg, and an eight 
centimeter scar on the lateral right leg.  A diagnosis of 
residuals of a gunshot wound of the right leg status-post 
surgery was entered.  

Medical reports, submitted by Antonio R. Cura, dated in June 
and August 1998, reflect that he had treated the veteran for 
right leg pains but that he was unable to reproduce the 
actual treatment records.  In August 1998, Dr. Cura reported 
that the veteran had been hospitalized in February 1990 
because of a sudden loss of strength on the right side of his 
body and because of a wound on his right leg.  During an 
examination in August 1998, there was an unhealthy and 
unhealed wound at the right leg, which exhibited pain and 
tenderness with pressure.  The initial impression of the 
examiner was infected traumatic wound in the anterior 
portion, middle third right leg with the possible presence of 
foreign bodies (shrapnel) imbedded on the affected extremity.  
Dr. Cura concluded that although there was apparent 
improvement on both the left upper and left lower 
extremities, the condition of the veteran's right leg 
remained the same.  The veteran complained of body weakness, 
dizzy spells, numbness, tingling sensation and pain which 
radiated from the site of trauma toward the proximal portion 
of the right leg.  

A review of an October 1998 VA orthopedic examination report, 
reflects that the veteran arrived to the examination in a 
wheelchair.  He complained of pain in the right knee and 
calf, which was aggravated by cold weather.  It was noted by 
the examiner that the veteran could no longer stand or 
ambulate because of pain over the right leg and knee.  It was 
also reported that the veteran had undergone debridement and 
casting of the right leg.  During the examination, there was 
no evidence of any inflammatory arthritis, swelling, edema, 
effusion, redness, heat or atrophy of the right knee joint.  
There was guarding of movement and a varus deformity of the 
right leg.  The veteran had passive range of motion of the 
right knee from zero to 110 degrees; active motion was from 
10 to 90 degrees.  There was evidence of pain over the 
extensor muscles (Gastric-soleus group) with stretching.  
There was a ten centimeter scar with hyperpigmentation 
surrounding the scar at the anterior aspect of the right leg.  
There was also an operative scar over the lateral and medial 
aspects of the right leg.  A leg length discrepancy of 1.5 
centimeters was noted between the right and left legs ( right 
leg was 83 centimeters and the left leg was 84.5 
centimeters).  X-rays of the right tibia and fibula showed a 
healed fracture with slight external bowing in the middle 
third area of the right tibia.  There were numerous tiny 
retained metallic foreign bodies at the fracture site and at 
muscle groups XI and XII.  It was noted that there had been 
no significant change from previous X-rays conducted in 
February 1994.  The veteran was diagnosed with post-traumatic 
right knee arthritis with a varus deformity; and residuals of 
a right leg gunshot wound. 

In a January 1999 follow-up opinion, the VA examiner 
indicated that the veteran was primarily wheelchair bound as 
a result of his CVA.  The examiner noted that while the 
veteran was able to move extremities, his strength was not 
sufficient enough to support or enable him to ambulate 
independently.  The examiner further noted that the veteran 
had pain on use of the involved extremity, weakened movement, 
excessive fatigability, and incoordination as a result of his 
CVA with no evidence of flare-ups. 

III.  Analysis

The RO has assigned a 10 percent disability evaluation to the 
service-connected impairment of the right tibia with 
traumatic arthritis of the right knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5262.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under Diagnostic 
Code 5260, flexion of the knee limited to 45 degrees warrants 
a 10 percent evaluation, and flexion of the knee limited to 
30 degrees warrants a 20 percent evaluation.  Under 
Diagnostic Code 5261, a 10 percent evaluation is warranted 
for limitation of extension of the knee to 10 degrees, and a 
20 percent evaluation is warranted for limitation of 
extension of the knee to 15 degrees.  38 C.F.R. § 4.71a.  
Painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by x-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating even though there is no actual limitation of 
motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, a 10 percent 
evaluation will be assigned for impairment of the tibia and 
fibula with slight knee or ankle disability.  A 20 percent 
evaluation will be assigned for impairment of the tibia and 
fibula with moderate knee or ankle disability. 

In the present case, the Board is of the opinion that an 
increased evaluation for the service-connected right 
knee/tibia disability is not warranted.  In this regard, a 
review of the evidence does not reveal that flexion of the 
right knee is limited to 30 degrees, or that extension is 
limited to 15 degrees.  Indeed, the veteran is able to extend 
his knee fully and flex the knee to at least 90 degrees.  
Therefore, a higher evaluation is not warranted in accordance 
with Diagnostic Codes 5260, 5261.  

Moreover, there is no evidence of favorable ankylosis of the 
right knee in full extension or in slight flexion between 
zero and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); impairment of the tibia and 
fibula with moderate knee or ankle disability (the criteria 
for a 20 percent evaluation under Diagnostic Code 5262); 
shortening of the bones of the lower extremity of two to one 
and one half inches (5.1 centimeters to 6.4 centimeters) (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5275).  Hence, these codes do not provide a basis for an 
increased evaluation.

The Board next turns to whether the service-connected 
impairment the right tibia with traumatic arthritis of the 
right knee warrants additional compensation pursuant to 
either 38 C.F.R. § 4.40 regarding functional loss due to 
pain, or 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, while the 
veteran exhibited some loss of range of motion of the right 
knee during an October 1998 VA examination, there was no 
evidence of any atrophy, instability, swelling, edema or 
laxity of the right leg/knee that was directly associated 
with impairment of the right tibia with right knee arthritis.  
Moreover, while the veteran arrived to the October 1998 VA 
examination in a wheelchair, this impairment was found to 
have been a result of a nonservice connected CVA.  Finally, 
while the veteran was found to have pain on use of the right 
knee/tibia, weakened movement, excessive fatigability and 
incoordination, these impairments were reported by the VA 
examiner in January 1999 to be the result of the veteran's 
CVA.  Overall, the Board must conclude that the 10 percent 
evaluation under codes 5003, 5010, and 5262 adequately 
reflects any resultant functional loss.  See 38 C.F.R. §§ 
4.40, 4.59; DeLuca.  

Finally, in reaching this decision, the Board has considered 
entitlement to a higher rating on the basis of extraschedular 
evaluations, but finds that an increase on such basis is not 
warranted.  In this regard, in an exceptional case where the 
schedular evaluation is found to be inadequate, an 
extraschedular rating may be assigned.  In this case, 
however, the impairment caused by this disorder is not shown 
to cause marked interference with employment, to have 
required hospital treatment, or to be otherwise so unusual as 
to render application of the regular schedular provisions 
impractical.  Indeed, as noted in the preceding paragraphs, 
the overwhelming preponderance of the evidence shows that the 
veteran's current impairment is a result of a nonservice 
connected CVA residuals, not residuals of a gunshot wound.  
As such, there is no basis for an extraschedular rating.  See 
38 C.F.R. § 3.321(b)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for an impairment of the right tibia with right knee 
traumatic arthritis.  

The appeal is denied. 


ORDER

An evaluation in excess of 10 percent for impairment of the 
right tibia with traumatic right knee arthritis is denied. 



_______________________
DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The Board notes that the May 1998 remand referred to the issue of entitlement to a separate rating under 
Diagnostic Code 5257.  That question, however, was resolved in favor of the veteran in a June 1999 rating 
decision, and no appeal has been presented as to the rating assigned following the grant of a separate service 
connected rating for instability under Diagnostic Code 5257.  Hence, in light of the Court's affirmance of the 
rating assigned the gunshot wound, and in the absence of a timely appeal concerning the rating assigned 
under Diagnostic Code 5257, the Board's jurisdiction is limited.  38 U.S.C.A. § 7104 (West 1991).

